Citation Nr: 1341594	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  12-27 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for excessive burn scars of the neck and chest with a sweat gland disorder and dyspnea.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 2011 to August 2011.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Reno, Nevada which denied the benefit sought on appeal.  

A review of the Virtual VA paperless claims processing system includes VA treatment records from November 2011 to August 2012.  Other documents on Virtual VA are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not include any documents.   


FINDINGS OF FACT

1.  Excessive burn scars of the neck and chest were noted on the Veteran's examination upon entry into active service and therefore pre-existed his entrance into active service.  

2.  This condition did not undergo a permanent increase in severity during service, nor did the residuals of this condition undergo a permanent increase in severity during service beyond the condition's natural progress.  

3.  The Veteran's disability is not otherwise shown to have been caused or aggravated by service. 


CONCLUSION OF LAW

Service connection is not warranted for excessive burn scars of the neck and chest with a sweat gland disorder and dyspnea.  38 U.S.C.A. §§ 1110, 1153 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, defines VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) , when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran submitted his claim as a part of the Benefits Delivery at Discharge Program, prior to his separation from service.  As part of that program, VCAA notice was delivered to the Veteran in June 2011.  He submitted a signed acknowledgement of receipt of that notice with his claim in August 2011.  It provided what information and evidence was needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the information concerning how disability ratings and the effective date are determined.  Thus, the Veteran had actual notice of what is needed to substantiate his claim for service connection, and the Board finds that VA has fulfilled its duty to notify.  

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

The Veteran was afforded a VA examination in October 2009.  The Veteran contends that the examination is inadequate as the examiner did not perform a physical examination.  However, the examiner's reports include precise measurements of the Veteran's scars that clearly show he physically examined the Veteran.  The October 2009 VA examination with opinion is adequate as it, along with the other medical and lay evidence of record, provides the information needed for the Board to render an informed decision in this appeal, was rendered based on a review of the evidence, and supported by adequate rationale.  Thus, no additional evidence needs to be obtained.  

Principles of Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Conditions recorded in examination reports are considered as noted.  A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that such increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable (obvious, manifest, and undebatable) evidence is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups during service are not sufficient to constitute aggravation unless the underlying condition, as distinguished from the symptoms, has permanently worsened.  The evidence must show a lasting worsening of the condition, meaning an increase in severity that existed at the time of separation from service and still exists currently.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002). 

If a preexisting condition is noted upon entry into service, the Veteran can only bring a claim for aggravation of that condition, not for service connection for the condition itself.  In such case, the Veteran has the burden to show aggravation with evidence of symptomatic manifestations of the condition during service.  If the presumption of aggravation arises, the burden shifts to VA to establish a lack of aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

In deciding a claim based on aggravation, after the presence of a preexisting condition has been established, the Board must determine (1) whether there has been any measured worsening of the condition during service, and (2) whether this constitutes an increase in disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley  v. Brown, 5 Vet. App. 155, 163 (1993). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

The Veteran contends that he is entitled to service connection for excessive burn scars of the neck and chest with a sweat gland disorder and dyspnea.  In the April 2012 notice of disagreement, the Veteran states that he lived an active lifestyle before service, but now he is "unable to walk the town without sustaining a headache or becoming disoriented," which are symptoms that were "not normal" prior to service.  He also states that he is restricted from strenuous physical activities and to low levels of heat exposure.  The Veteran states that activity can cause further stretching, pulling and pain in the areas of scar.  In the October 2012 Form 9 Appeal, the Veteran states that during a road march in service, he experienced a "heat stroke," causing disorientation and fatigue.  He states that a fellow soldier told him he lost consciousness.  

The service treatment records show that the Veteran's extensive neck and chest scars were noted on the examination upon entry into service in September 2010.  The Veteran obtained an October 2010 waiver asserting that the Veteran was physically fit for service.  Included in the waiver, a private medical consultation assessed that the Veteran had "no adverse compact to temperature regulation or restriction to mobility to date."  See October 2010 waiver.  The September 2010 report of medical history upon entry into service shows that the Veteran denied a history of shortness of breath, wheezing, dizziness or fainting spells, and chest pain.  The service treatment records show that in April 2011 after a march, the Veteran was treated for symptoms of shortness of breath, wheezing, chest pain, dizziness or fainting spells, sweating impairment, and heat stress.  See April 2011 service treatment records.  In the April 2011 report of medical history, the Veteran reported shortness of breath, wheezing, dizziness or fainting spells, and chest pain or pressure.  He reported that for 3-4 days after the march, he had shortness of breath, coughing, and wheezing throughout the day and night.  The medical examiner noted that the Veteran's burn scars interfere with normal perspiring.  In May 2011, the Veteran was diagnosed with a sweat gland disorder.  See May 2011 service treatment record.  A July 2011 service treatment record shows that the Veteran had limited capabilities; he was allowed no physical exertion during Heat Category 4 or 5, no heavy lifting, no straining, and no impact or wearing of gear over the chest wall.  

The service treatment records also show that in July 2011 the Medical Evaluation Board (MEB) diagnosed the Veteran with anterior chest and neck scar tissue from burn [approximately 5%] with old scarring, contracture, reconstruction and grafting with altered heat tolerance due to skin changes in sweating, noting that that the condition was service aggravated.  The MEB also noted that the Veteran's condition became symptomatic with the physical stresses and heat stressed in Basic Training in April 2011.  The MEB explained that the Veteran is restricted from strenuous physical activity due to scarring and contact activity can cause further stretching, pulling and pain in the areas of scar.  It noted that the Veteran "is apparently more susceptible to heat stress...and this area cannot sweat and this impacts his ability to handle heat stress."  The MEB explained why the condition was stable in civilian life, and states that "[t]he condition was exacerbated by physical training in Basic Training and heat stress exposure in the environment.  However, there are no permanent residuals from this experience and he returns to his baseline with cessation of military training and duties."  In August 2011 the Physical Evaluation Board noted that the Veteran's condition existed prior to service and has not been permanently aggravated by military duty, nor was the rate of natural progression hastened by military service.

An in-service May 2011 chest x-ray report showed a normal study.  

A VA treatment record in November 2011 shows that the Veteran complained of painful scars.   

On VA examination in October 2011, the examiner reported that the Veteran does not have a respiratory or pulmonary condition.  The examiner noted the Veteran's extensive neck and chest scars due to burns.  The scars were not painful or unstable.  The examiner provided measurements of the scars and the areas of hypo- and hyperpigmentation.  The examiner reported that the scars do not limit functionality or ability to work.  He diagnosed the Veteran as having the skin condition anhidrosis due to extensive scarring.  The examiner also noted that the Veteran does not have the ability to sweat.  He opined that the Veteran's scars "are not worsened" due to service and "were not aggravated by" service, and he provided a rationale for his opinion.  

The presumption of soundness does not apply as the Veteran's disability was noted on the examination upon entry into service in September 2010, and the Veteran concedes in his October 2012 Form 9 Appeal that his disability pre-existed service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

As a general matter, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  The Board has considered the Veteran's lay statements and acknowledges that the Veteran is competent to provide evidence as to his symptoms and observations, such as painful scarring, disorientation and headaches.  However, regarding the Veteran's assertion that his disability was aggravated in service, the nature and etiology of excessive burn scarring and the condition's residuals are medical matters beyond the ken of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  The determination of whether the physical exertions in service permanently aggravated the Veteran's condition requires specialized training and is therefore not susceptible of lay opinion.  Thus, as the Veteran is not competent to provide an opinion as to the etiology and permanent aggravation of his condition, the issue of the Veteran's credibility is not reached.  

Having considered the Veteran's statements as to his symptoms and observations, Board finds the objective medical results by skilled medical professionals are of significant probative value, as they performed medical examinations and based their opinions on the Veteran's medical history and lay statements.  Furthermore, the medical professionals' opinions reflect their specialized knowledge, training, and experience as to the nature and etiology of the Veteran's condition.  Thus, the Veteran's lay opinion that his condition was aggravated by service is outweighed by the opinions of the October 2011 VA examination and the MEB in July 2011.  These medical opinions both show that the physical exertions in service temporarily exacerbated the Veteran's pre-existing condition and did not permanently aggravate the condition or worsen the condition beyond the natural progress.  The Board notes that in July 2011 the MEB indicated that the Veteran's scars and altered heat tolerance were "service aggravated."  As the MEB explained later in that report that the aggravation was not permanent, the Board finds that the MEB's notation of service aggravation does not constitute a finding of permanent aggravation due to service.  As the October 2011 and July 2011 medical opinions are undisputed by other medical evidence, the Board finds there is clear and unmistakable evidence that military service did not permanently worsen the Veteran's condition and that any increase was due to the natural progress of the Veteran's condition.  Therefore, the presumption of aggravation is rebutted.  

The Veteran's disability is not otherwise shown to have been caused or aggravated by service.  38 U.S.C.A. §§ 1110, 1117; 38 C.F.R. §§ 3.303, 3.317.  For these reasons, the Board holds that service connection for excessive burn scars of the neck and chest with a sweat gland disorder and dyspnea is not warranted.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b). 
 



 
ORDER

Entitlement to service connection for excessive burn scars of the neck and chest with a sweat gland disorder and dyspnea is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


